Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 7/1/2022. Currently claims 1-21 are pending with claims 16-21 newly added.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 7/1/2022, with respect to all the previous objections of claims 1-15 have been fully considered and are persuasive.  The previous objections of claim 1-15 has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 7/1/2022, with respect to the previous rejection of claims 1-9 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1-9 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs. 12-14, filed 7/1/2022, with respect to the rejection(s) of claim(s) 1 and 10-15 rejected under 35 USC 102(a)(2) as being anticipated by Tischendorf, claim 2 rejected under 35 USC 103 as being unpatentable over Tischendorf in view of Vogt, claim 3 rejected under 35 USC 103 as being unpatentable over Tischendorf in view of Boyle, claims 4-5 rejected under 35 USC 103 as being unpatentable over Tischendorf in view of Boyle in view of Rogers and claims 6 and 9 rejected under 35 USC 103 as being unpatentable over Tischendorf in view of Rogers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Davis et al (US 20090156918) and Lippert et al (US 20170189712).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf et al (US 20150306415) hereafter known as Tischendorf in view of Davis et al (US 20090156918) hereafter known as Davis in view of Lippert et al (US 20170189712) hereafter known as Lippert.


Regarding Claim 1:
Tischendorf discloses:
An optically stimulating module to be integrated into a probe that is implantable into a living being with a view to locally illuminate a region of said living being [see labelled figure below rejection to this claim which shows a module and abstract… “An implantable active medical device system includes an active medical device and a lead extending between a proximal portion electrically coupled to the active medical device and a distal end portion configured to emit light”], said probe being configured to comprise a chain formed from a plurality of these modules [see labelled figures below rejection to this claim which shows multiple modules in a chain formation. Also, see Fig. 2 element 30. As shown in labelled figures below rejection to this claim, the modules are placed in element 30. Fig. 2 clearly shows this chain of modules in being part of the distal end of element 30 which is at least a probe. Thus, the modules can fit in a probe.]
the module [see labelled figure below rejection to this claim which shows module] comprises:
a casing [see Fig. 7 elements 37 and para 38… “In many embodiments the hermetic cavity 33 is further defined by an end cap 37 hermetically bonded to the electrode ring element 34 or light transmissive ring element 36.” Please note that this section indicates the casing elements 37 is not just attached to element 36 as shown in Fig. 7 but also to element 34.]
a hermetic electronic unit [see Fig. 7 element 36 which is the electronic unit and para 36… “The light transmissive ring element 36 can be hermetically sealed via brazing or diffusion bonding to the distal end 32 elements such as the electrode 34 segments”] housed in said casing [see Fig. 7 which shows this configuration] and comprising two luminous diodes connected back-to-back [see Fig. 7 elements 70 (above and below element 38) and para 37… “The solid state light source 70 can be any useful solids state light element.  Solid state light elements include light emitting diodes (LEDs)”],
Tischendorf also discloses the diodes and different modules all being connected to an electronic element [see element 38 in labelled figure below rejection to claim 1 and para 43… “The four solid state light sources 70 are electrically coupled to an electronics element 38 that can include an integrated circuit or is electrically coupled to electronics or a circuit.”] However, Tischendorf fails to disclose this electronic element as providing “upstream electrical contacts, arranged on the casing and configured to connect to a first identical adjacent optically stimulating module located upstream in the chain of modules, and downstream electrical contacts, arranged on the casing and configured to connect to a second identical adjacent optically stimulating module located downstream in the chain” or “electrical links arranged between each upstream electrical contact and each downstream electrical contact” or “a first dedicated electrical supply contact, arranged on its casing, to which its electronic unit is connected” as claimed. Additionally, Tischendorf fails to disclose “wherein the casing is configured to enclose the hermetic electronic unit independently from another module”. 
Davis discloses separating sets light diodes into separate hermetically seal ferrules for each module for a plurality of modules (“wherein the casing is configured to enclose the hermetic electronic unit independently from another module”) [see Fig. 1 elements 26 and 28 is a first set of diodes in a first module ferrule (element 20) and see Fig. 1 elements 46 and 48 is a second set of diodes in a second module ferrule (element 40) and see para 16…. “Lens 18 and lens 38 are commonly formed from sapphire and are hermetically sealed with housing 12 using ferrules 20 and 40”] and that the walls of these ferrules (i.e. part of the casing) are coupled to printed circuit board (i.e. electrical contacts, arranged on the casing and  “a first dedicated electrical supply contact, arranged on its casing, to which its electronic unit is connected”) [see Fig. 1 and para 18… “Wall 24 is coupled to circuit board 52.”] in the analogous art of implantable medical devices that deliver therapy [see para 2… “The invention relates generally to implantable medical devices” and para 32… “IMD 400 may be embodied as a monitoring-only device or may include therapy delivery capabilities”]. Additionally, Davis discloses that the walls of these ferrules that seal the diodes provides the advantage of preventing the scattering of light away from area in the body where light is being directed towards [see Fig. 1 and para 18… “A wall 24 surrounds the LEDs 26 and 28 to prevent scattering of light and promote transmission of light through lens 18 toward adjacent body fluid or tissue volume 60”] 
Lippert discloses connecting laser diodes in series (i.e. “upstream electrical contacts, arranged on the casing and configured to connect to a first identical adjacent optically stimulating module located upstream in the chain of modules, and downstream electrical contacts, arranged on the casing and configured to connect to a second identical adjacent optically stimulating module located downstream in the chain” and “electrical links arranged between each upstream electrical contact and each downstream electrical contact”) provides the advantage that simplified wiring with fewer lines [see para 46… “the light sources 3 or the laser diodes thereof can be connected in series, and this has the advantage that wiring is simpler and fewer lines are required”] in the analogous art of optical stimulation within the body [see para 1… “The invention relates to an optical stimulation device for stimulating nerve cells”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed modify Tischendorf by including hermetically sealed ferrules that are connected to Tischendorf’s integrated circuit similarly to that of Davis as this would increase the percentage of light from the diodes that reaches the targeted area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed modify Tischendorf in view of Davis by making including electrical connections between different modules in a series similarly to that disclosed by Lippert as this provides the advantage of simplified wiring.


    PNG
    media_image1.png
    732
    863
    media_image1.png
    Greyscale

Regarding Claim 10
A probe that is implantable into a living being [see Figs. 1-2 element 30 of Tischendorf and para 30 of Tischendorf … “the lead body 30”], said probe configured to be electrically connected to an electrical power source and having an elongate architecture [see para 30 of Tischendorf … “The power source can be electrically connected to the electronics and solid state light source via lead conductors extending along the length of the lead body 30.”], 
wherein the probe comprises a plurality of optically stimulating modules juxtaposed along the probe, and separated from each other by a non-zero distance, said probe comprising a coating material that fills the space between two adjacent modules [see Figs 3A-3D and para 33… “The light emission segments 36 are separated by electrode 34 segments.” Elements 34 “electrodes” recite the broad language of a coating material and separate the modules], 
each module being the module as claimed in claim 1 [see rejection to claim 1] 
said probe comprising a plurality of electrical paths each intended to be electrically connected, point-to-point, to one separate electrical path of the electrical power source, each optically stimulating module of the probe being connected in series on a separate electrical path of the probe via its dedicated electrical supply contact, [see para 31 of Tischendorf... “can be coupled to a lead extension 22 having a proximal end 31 coupled to the active medical device 20, and a lead 30 having a proximal end 31 coupled to a distal end 32 of the lead extension 22 and a distal end 32 of the lead 30 coupled to one or more electrodes 34 and/or optical windows or light emissive segments 36 emitting light 5” and para 33 of Tischendorf … “Light can be selectively emitted from one or more of the individual light emission segments 36, as described below” and see rejection to claim 1, which discloses how Tischendorf in view of Davis in view of Lippert also discloses having the modules be connected “in series” as taught by Lippert]

Regarding claim 11: Paragraph 44 of Tischendorf [see in particular… “The two solid state light sources 70 are electrically coupled to an electronics element 38 that can include an integrated circuit or is electrically coupled to electronics or a circuit.”] and Fig. 7 element 38 of Tischendorf describe an electronic element that couples electronics and is configured with the optical module.

Regarding claim 12 
Tischendorf discloses the invention substantially as claimed including all the limitations of claims 1 and 10-11. Also, Tischendorf discloses electrodes that mechanically divide the stimulating modules and is slipped over the wire [see Fig. 7 elements 36 (part of optical stimulating modules) with electrodes (elements 34) placed between element 36 and the electrodes placed over the wire (element 34). Also, para 38 of Tischendorf describes the electrode as being ring shaped [see “The light transmissive ring element 36 can be hermetically bonded to an electrode 34 that can be described as an electrode ring element 34.”

Regarding claim 13:
Fig. 3E element 36 of Tischendorf which shows the distal end of the probe being axially illuminating module.

Regarding claim 14:
An implantable illuminating device intended to be implanted into a living being with a view to locally illuminate a region of said living being [see Fig. 2 and abstract of Tischendorf… “An implantable active medical device system includes an active medical device and a lead extending between a proximal portion electrically coupled to the active medical device and a distal end portion configured to emit light.”], said device comprising an electrical power source [see Fig. 2 element 20 of Tischendorf] comprising: 
a plurality of parallel electrical supply paths [see para 31 of Tischendorf … “can be coupled to a lead extension 22 having a proximal end 31 coupled to the active medical device 20, and a lead 30 having a proximal end 31 coupled to a distal end 32 of the lead extension 22 and a distal end 32 of the lead 30 coupled to one or more electrodes 34 and/or optical windows or light emissive segments 36 emitting light 5” and para 33 of Tischendorf … “Light can be selectively emitted from one or more of the individual light emission segments 36, as described below. Electricity can be selectively provided to one or more of the individual electrode 34 segments.” selectively controlled implies parallel electrical supply paths.] and 
a probe that is electrically connected to the electrical power source and that has an elongate architecture between a proximal end and a distal end, wherein said probe of said device is the probe claimed in claim 10 [see para 31 of Tischendorf … “can be coupled to a lead extension 22 having a proximal end 31 coupled to the active medical device 20, and a lead 30 having a proximal end 31 coupled to a distal end 32 of the lead extension 22 and a distal end 32 of the lead 30 coupled to one or more electrodes 34 and/or optical windows or light emissive segments 36 emitting light 5”  and rejection to claim 10 above].

Regarding claim 15: para 28 of Tischendorf [see “The optical stimulation may be in the form of optical light of a particular wavelength and may be delivered as pulses, e.g., with a defined pulse width and pulse rate, or a sine-wave or other light emission transmission pattern or form.”] and para 29 of Tischendorf [see “an active medical device 20 implanted within a human body of patient 28”] describe the electric power source (element 20 as shown in Fig. 2 of Tischendorf) is an implantable generator that provides pulsed energy which is at least an implantable pulse generator.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf Davis in view of Lippert as applied to claim 1 above, and further in view of Vogt et al (US 20140228901) hereafter known Vogt.
Tischendorf in view of Davis in view of Lippert discloses the invention substantially as claimed including all the limitations of claim 1.
However, Tischendorf in view of Davis in view of Lippert fails to disclose “said electrical links comprise at least one link forming an electrical return line common to all the optically stimulating modules of the probe, to which link said electronic unit of the optically stimulating module is connected.
Vogt discloses placing both an electrical connection and a common return line between electronic elements to communicate electric signals [see para 20… “An inductive link arrangement 403 provides an electrical connection between the active interface element 401 and a terminal end of one of the carrier wires 202 (and a common return line 405) without penetrating the device housing 402 in order to communicate electrical signals, for example power and/or information signals for or from the active interface element 401.”] in the analogous art of neurological implant devices [see abstract… “An implantable stimulation device is described which includes a flexible carrier member for implantation adjacent to target neural tissue”].
Since Tischendorf in view of Davis in view of Lippert is silent as to the exact details of the electronic links between modules, and Vogt discloses that in neurological implants both an electronic line and a common return line are both used to communicate between different electronic elements, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tischendorf in view of Davis in view of Lippert by including a common return line between the different modules as this is known to aid in communication.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf in view of Davis in view of Lippert in view of Boyle et al (US 20160016006 listed in IDS received on 12/10/2020) hereafter known as Boyle.

Tischendorf in view of Davis in view of Lippert discloses the invention substantially as claimed including all the limitations of claim 1.
However, Tischendorf in view of Davis in view of Lippert fails to disclose the two luminous diodes as being opposite sides of a substrate. Instead, Tischendorf in view of Davis in view of Lippert discloses an integrated circuit (i.e. a substrate) [see Fig. 7 and para 43 of Tischendorf… “The four solid state light sources 70 are electrically coupled to an electronics element 38 that can include an integrated circuit or is electrically coupled to electronics or a circuit.”] that has the placement of the diodes (elements 70) on opposite sides of the substrate. Thus, Tischendorf in view of Davis in view of Lippert fails to disclose “wherein the electronic unit comprises at least one substrate comprising two opposite faces, said two luminous diodes being mounted on a single one of the two faces of said substrate”.
Boyle discloses placing two diodes in a configuration that includes having the diodes be opposite each other on the same substrate [see Fig. 4 elements 27A and 27B which are a first and second diode)] so that the diodes are (anti-parallel) for the advantage of allowing reversing bias between lights [see para 53… “In the example of FIG. 4, each LED group consists of two LEDs 27A, 27B which are connected to the driver unit 23 of the ICS 14 in such a manner that, when the electric stimulation signal applied to the LEDs has a first polarity, one of the LEDs (e.g. the LED 27A) is active (i.e. is forward biased to emit light) while the other one of the LEDs (i.e. the LED 27B) is inactive (i.e. is reverse biased).” And “In other words, the LEDs 27A, 27B of each LED group 27 are connected such that respective of the polarity of the stimulation signal applied to the respective LED group 27 always one of the LEDs is forward biased and the other one is reverse biased.”] in the analogous art of optical neurostimulation [see abstract… “wherein the LEDs are arranged for optically stimulating the auditory nerve in the cochlea”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tischendorf in view of Davis in view of Lippert by adding an additional diode to both diodes on the same face of the substrate similarly to that disclosed by Boyle because such a configuration provides the advantage of allowing the application of reverse bias with the diodes.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf in view of Davis in view of Lippert in view of Boyle as applied to claims 1, 3 above, and further in view of Rogers et al (US 20120165759) hereafter known Rogers.

Tischendorf in view of Davis in view of Lippert in view of Boyle discloses the invention substantially as claimed including all the limitations of claims 1 and 3 above.
However, Tischendorf in view of Davis in view of Lippert in view of Boyle fails to disclose either “wherein the electronic unit comprises a suitable hermetic cover on the substrate” as recited by claim 4 or “wherein the electronic unit comprises a deposit produced by ALD covering the two luminous diodes” as recited by claim 5.
Rogers discloses encapsulating with barrier layers (i.e. a hermetic cover) [see Fig. 1 element 50] around LEDs [see Fig. 1b element 500] for the purpose of preventing biological fluids from contacting the components of the LED [see Para 239… “The flexible or stretchable electronic circuit is at least partially encapsulated in one or more barrier layers 50, which in some embodiments is a moisture barrier that prevents fluids (e.g., water, biological fluid, blood, ionic solution, etc.) from the biological environment from contacting at least a portion of the stretchable or flexible electronic circuit.”] in the analogous art of analogous art of optoelectronics [abstract… “Described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays.”]. Rogers also discloses depositing adhesive layers over external structures to help enhance attachment of components [see para 17… “In embodiments, an adhesive layer deposited on a surface is patterned using replica molding or nano-imprint lithography.  Adhesive layers are further useful for enhancing the attachment of elements to a surface during a printing process, such as dry transfer contact printing.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tischendorf in view of Davis in view of Lippert in view of Boyle by placing a hermetic cover over the LED and the substrate similar to that described by Rogers to help provide additional protection of the electronic components of the optical module and to further deposit an adhesive layer between the LEDs and the hermetic cover to help enhance attachment between the two elements. Please note that with respect to claim 5, while Roger does not disclose that the deposit is produced by atomic layer deposition, the claim is to an apparatus, so the structure (the deposit) not the manner in which the structure is achieved is the limitation being evaluated. Thus, the claim 5 is recited.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf in view of Davis in view of Lippert as applied to claim 1 above, and further in view of Rogers.
Regarding claim 6:
Tischendorf in view of Davis in view of Lippert discloses the invention substantially as claimed including all the limitations of claim 1.
However, Tischendorf in view of Davis in view of Lippert discloses one substrate (a circuit) on which both diodes are mounted [see Fig. 7 element 38 and para 43… “The four solid state light sources 70 are electrically coupled to an electronics element 38 that can include an integrated circuit or is electrically coupled to electronics or a circuit.” placement of the diodes (elements 70) as being on opposite sides of element 38 which includes a circuit (i.e. a substrate). Thus, Tischendorf in view of Davis in view of Lippert fails to disclose “the electronic unit comprises two substrates, on each of which one separate luminous diode is mounted”.
Rogers discloses placing LED’s on flexible substrates instead of inflexible substrates (i.e. circuit) to increase flexibility in the analogous art of optoelectronics [see para 4… “Many established forms of inorganic light emitting diodes (LEDs) and photodetectors (PDs) incorporate rigid, flat and brittle semiconductor wafers as supporting substrates, thereby restricting the ways that these devices can be used.  Research in organic optoelectronic materials is motivated, in part, by the potential for alternative applications enabled by integration of thin film devices on flexible sheets of plastic.” And abstract… “Described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays.”] Rogers further disclosing improving upon this concept by placing each individual component (i.e. diodes) on separate, flexible substrates that are linked together by adhesive [see para 9… “In certain embodiments, the individual components are each provided on individual substrates with an adhesive layer provided between the substrates to unite the components into a single integrated device.”] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tischendorf in view of Davis in view of Lippert by placing each LED on separate flexible substrates and connect the substrates similarly to that disclosed by Rogers as this will increase the flexibility of diodes.

Regarding claim 9:
Tischendorf in view of Davis in view of Lippert discloses the invention substantially as claimed including all the limitations of claim 1
However, Tischendorf in view of Davis in view of Lippert fails to disclose “the module as claimed in claim 1, further comprising a coating material injected into its casing around the hermetic electric unit”.
Rogers discloses encapsulating with barrier layers (i.e. a hermetic cover) [see Fig. 1 element 50] around LEDs [see Fig. 1b element 500] for the purpose of preventing biological fluids from contacting the components of the LED [see Para 239… “The flexible or stretchable electronic circuit is at least partially encapsulated in one or more barrier layers 50, which in some embodiments is a moisture barrier that prevents fluids (e.g., water, biological fluid, blood, ionic solution, etc.) from the biological environment from contacting at least a portion of the stretchable or flexible electronic circuit.”] in the analogous art of analogous art of optoelectronics [abstract… “Described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays.”] Rogers also discloses depositing adhesive layers over external structures to help enhance attachment of components [see para 17… “In embodiments, an adhesive layer deposited on a surface is patterned using replica molding or nano-imprint lithography.  Adhesive layers are further useful for enhancing the attachment of elements to a surface during a printing process, such as dry transfer contact printing.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tischendorf in view of Davis in view of Lippert by placing a hermetic cover over the LED and the substrate similar to that described by Rogers to help provide additional protection of the electronic components of the optical module and to further deposit an adhesive layer between the hermetic cover and the casing to help enhance attachment between the two elements.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 are allowed. 
Claim 7 is the broadest claim from the group of claims 7-8 and claim 16 is the broadest claim from the group of claims 16-21. The reasons for indication of allowable subject matter for claims 7-8 and 16-21 are provided in the previous non-final rejection mailed on 4/1/2022. In particular, see explanation for allowability subject matter with respect to claim 7 in that office action. Claim 16 includes similar limitations as those discussed with respect to claim 7 in that office action and is allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792